Citation Nr: 1727428	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  15-28 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral hearing loss disability prior to November 17, 2016. 

2.  Entitlement to an evaluation in excess of 20 percent for a bilateral hearing loss disability from November 17, 2016.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs Regional Office (RO) in Oakland, California.  In November 2016, the RO granted the Veteran a 20 percent rating for his bilateral hearing loss, effective November 17, 2016.  As this rating does not provide the maximum benefit available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to November 17, 2016, the Veteran has, at worst, Level IV hearing acuity in his service-connected left ear and Level II in his service-connected right ear.

2.  From November 17, 2016, the Veteran has, at worst, Level VI hearing acuity in his service-connected left ear and Level V in his service-connected right ear.


CONCLUSIONS OF LAW

1.  Prior to November 17, 2016, the criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  From to November 17, 2016, the criteria for a disability rating in excess of 20 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA provided the Veteran with adequate notice in a February 2014 VCAA letter that contained the above required notifications to the Veteran.  

Thus, the Board concludes that the VA's duty to notify has been satisfied.

With respect to the duty to assist, the Veteran's service treatment records (STRs), VA medical records, and VA examinations are in the file.  The Veteran was afforded VA examinations for his bilateral hearing loss claim in February 2014 and November 2016.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran's most recent exam was in November 2016 and the Board considers this examination to be contemporaneous examination for purposes of review.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the Board concludes that the VA's duty to assist has been satisfied.


II.  Increased Rating for Bilateral Hearing Loss Disability

The Veteran seeks a compensable rating in excess of 0 percent for a bilateral hearing loss disability prior to November 17, 2016 and an increased rating in excess of 20 percent from November 17, 2016.  The Veteran filed his claim for an increased rating in July 2013.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIA, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86. Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

Period prior to November 17, 2016

After carefully reviewing the evidence of record, the Board finds that for the entire period prior to November 17, 2016, a 0 percent rating, but no higher, is warranted for the Veteran's bilateral hearing loss disability.

A February 2014 VA examination documents pure tone thresholds, in decibels, and speech discrimination results in decibels (dB) as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right Ear
40
45
50
60
49
Left Ear
45
55
60
80
60

The Veteran's Maryland CNC speech discrimination test scores were 84 percent for his right ear and 76 percent for his left ear.  

Under 38 C.F.R. § 4.85(h), Table VI, the Veteran's puretone and speech discrimination numerical designations were Level II for the right ear and Level IV for the left ear.  Applying these results to Table VII, the Veteran left and right ear numerical designations corresponded to a 0 percent rating for his bilateral hearing loss disability.  

During this period, the Veteran did not exhibit puretone thresholds greater than 55 dB at 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz.  As such, the Veteran did not show an exceptional pattern of a hearing impairment that qualifies for an alternative rating.  See 38 C.F.R. § 4.86(a).  

The Board finds that the overall disability picture for the Veteran's bilateral hearing loss disability during this period more closely approximates a 0 percent evaluation, but no higher.

Period from November 17, 2016

A November 2016 VA examination documents pure tone thresholds, in decibels, and speech discrimination results in decibels (dB) as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right Ear
40
60
70
70
60
Left Ear
55
65
70
75
66

The Veteran's Maryland CNC speech discrimination test scores were 68 percent for his right ear and 68 percent for his left ear.  

Under 38 C.F.R. § 4.85(h), Table VI, the Veteran's puretone and speech discrimination numerical designations  were Level V for the right ear and Level VI for the left ear.  Applying these results to Table VII, the Veteran left and right ear numerical designations corresponded to a 20 percent rating for his bilateral hearing loss disability, effective from the November 17, 2016 date of the VA examination.

With respect to his left ear, the Veteran exhibited puretone thresholds greater than 55 dB at 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz.  As such, the Veteran shows an exceptional pattern of a hearing impairment and his left ear was alternatively rated under Table VIA and VII.  See 38 C.F.R. § 4.86(a).  His numerical designation under this alternate standard was Level V, lower than the Level VI numerical designation that he received under 38 C.F.R. § 4.85(h).  In this event, the higher numerical result Level VI will be used, which corresponds with the 20 percent rating discussed previously.

The Board finds that the overall disability picture for the Veteran's bilateral hearing loss disability during this period more closely approximates a 20 percent evaluation, but no higher, from November 17, 2016.

The Board acknowledges the multiple lay statements submitted by the Veteran discussing the symptomology of his bilateral hearing loss.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing.  However, he is not competent to assign particular speech recognition scores or puretone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Extraschedular

The Board has considered whether referral is warranted for consideration of a higher rating on an extraschedular basis. While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321 (b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.   There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321 (b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455  . 

Here, both VA examiners described the functional impact of the Veteran's disability as difficulty understanding people in communication situations.  Based on these reported descriptions of the functional effects of the Veteran's hearing loss disability, the Board finds that VA examination report are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321 (b).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss. The Veteran's bilateral hearing loss disability is manifested by decreased hearing acuity, and it impairs his ability to communicate with others in public and at home, as discussed in the evidence cited above.  The ratings assigned contemplate these impairments. 

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to a compensable rating for a bilateral hearing loss disability, prior to November 17, 2016, is denied.  

Entitlement to an increased rating in excess of 20 percent, from November 17, 2016, is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


